Name: Commission Regulation (EEC) No 1787/86 of 10 June 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 6 . 86 Official Journal of the European Communities No L 156/9 COMMISSION REGULATION (EEC) No 1787/86 of 10 June 1986 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (3), as last amended by Regula ­ tion (EEC) No 1335/86 (4), and in particular Article 6 (7) thereof, Whereas following the taking of a decision on the alloca ­ tion of food aid, the Commission has allocated to Syria 400 tonnes of butteroil to be supplied cif, as emergency aid ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 (*) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83 , supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 June 1986 . For the Commission Frans ANDRIESSEN Vice-President ( ») OJ No L 352, 14. 12. 1981 , p. 1 . (2) OJ No L 29, 4. 2. 1986, p. 3 . (3) OJ No L 148 , 28 . 6 . 1968 , p. 13 . V) OJ No L 119, 8 . 5. 1986, p. 19 . 0 OJ No L 142, 1 . 6 . 1983, p . 1 . ¥) OJ No L 371 , 31 . 12. 1985, p . 1 . No L 156/10 Official Journal of the European Communities 11 . 6 . 86 ANNEX Notice of invitation to tender i 1) Description of the lot A B 1 . Programme : 1986 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose Commission Decision of 30 May 1986 2. Recipient Minister of Planning Affairs, State Planning Commission (4) 3 . Country of destination Arab Republic of Syria 4. Stage and place of delivery cif Tartus 5 . Representative of the recipient Ambassade de la RÃ ©publique arabe syrienne, 3 , avenue F. Roosevelt, Bruxelles Tel . : 648 01 35 6. Total quantity 200 tonnes 200 tonnes 7. Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch Belgian 9 . Specific characteristics 10. Packaging 2,5 kg 20 kg 11 . Supplementary markings on the packaging 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / SYRIE' 12. Shipment period Before 10 July 1986 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the Dutch Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No I 1354/83 (2)(3) Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) Commission delegate to be contacted by successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) Shipment to take place in 20-foot containers ; Conditions : FCL/LCL Shippers-count-load and stowage (cls). (4) Consignor : General foreign trade organization for chemicals and foodstuffs, Director-General Salem Haddad, PO Box 893 , Damascus . Telex 411370, 411009 GEZA SYR  Tel : 225573 .